Citation Nr: 1545564	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In that rating decision, the RO denied entitlement to service connection for tinnitus and denied entitlement to a compensable rating for the service-connected bilateral hearing loss.  

The Veteran's Notice of Disagreement with that decision was received at the RO in January 2010.  The RO issued a Statement of the Case (SOC) in November 2013; however, the Veteran indicated on his January 2014 substantive appeal (VA Form 9), that he wanted to limit his appeal to the issue of service connection for tinnitus.  

In November 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDING OF FACT

The Veteran's tinnitus, as likely as not, had its onset during service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because this decision results in a full grant of benefits on appeal with regard to the claim of service connection for tinnitus, any defect with respect to VA's duties to notify and assist results in harmless error.  

The Veteran seeks service connection for tinnitus.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection has already been established for hearing loss based on a finding of right ear hearing loss at the time of discharge from service, and a VA examiner's opinion in September 2003 that the Veteran's bilateral hearing loss was more likely than not related to the hearing loss that began during service.  

The Veteran contends that his tinnitus also had its onset during service.  

The Veteran's service treatment records show that the Veteran had a hearing loss disability at the time of discharge from service.  The Veteran's service personnel records indicate that the Veteran served as a connoneer during service.  Acoustic trauma is conceded.  

The first medical evidence of record showing a diagnosis of tinnitus comes from a September 2007 audiology progress note which reveals the Veteran's reports of tinnitus.  The progress note does not indicate when the tinnitus began; it only notes that tinnitus was reported in both ears at that time.  VA records dated prior to 2007 show treatment for hearing loss, but the issue of tinnitus was not addressed.  

A September 2009 VA audio examination report notes that the Veteran reported tinnitus and stated that his tinnitus began about two years earlier.  The examiner therefore opined that it was less likely than not that the Veteran's tinnitus began during service given that the Veteran reported that his tinnitus began in 2007.  

At the Veteran's video conference in November 2014, he testified that he has had ringing in his ears since service, but he was unaware that the ringing in the ears was separate from his hearing loss.  He thought that the ringing in the ears was part of his hearing loss disability.  It was not until 2007 that an audiologist explained to him that his ringing in the ears was tinnitus.  

Based on the Veteran's testimony, his tinnitus had its onset during service.  The Veteran is competent to state at what point he first noticed ringing in his ears, as this is the type of symptom that comes through the senses and is capable of lay observation.  Moreover, in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the United States Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

It is noted that the record contains inconsistent statements regarding the onset of the Veteran's tinnitus.  The VA examiner in September 2009 indicated that the Veteran reported a two-year history of tinnitus at the time of the examination.  The Veteran, however, clarified at his video conference that he had experienced ringing in his ears since service.  The Veteran testified that he was not formerly diagnosed with tinnitus until 2007, but the ringing in the ears had been present since service.  This testimony suggests that the examiner in 2009 was basing his negative nexus opinion on the date of the diagnosis, not the date of the actual in-service incurrence.  

There is no reason to doubt the Veteran's credibility as to the onset of his tinnitus.  Moreover, there is objective evidence of the onset of hearing loss during service and it is well-established that tinnitus can be related to hearing loss.  Based on the Veteran's credible testimony, a current diagnosis of tinnitus, evidence of acoustic trauma in service, and the objective findings of the onset of tinnitus in service, plus continuity of symptomatology thereafter, the Board finds that there is at least an approximate balance of positive and negative evidence.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


